﻿On behalf of Norway I add my congratulations to those of the speakers who have preceded me, Sir, on your election as President of the forty-third session of the General Assembly.
The community of nations is looking to this forty-third session of the General Assembly with high hopes and great expectations. After years of decline in multilateral co-operation, are we finally witnessing the turn of the tide? The conspicuous, constructive role that the Organization has lately successfully played with regard to many regional conflicts clearly demonstrates the need for an effective United Nations. We, who as a matter of policy and conviction have always supported the United Nations, are encouraged to see it resume its rightful role as the protector and promoter of peace and stability, a centre where nations harmonize their policies and actions in Favour of a more secure world based on social and economic justice.
As policies and positions of nations change we must have one focal point in the world which is constitutionally and permanently charged with the task of searching for negotiated solutions to political, economic and social solutions.
There have been long periods when the United Nations has suffered from the divisions between blocs, and in particular from the lack of dialogue and co-operation between the United States and the Soviet Union, but the post-war bipolar world has yielded to a multipolar one. The major Powers are gradually realizing that it is in their own interests to maintain a more effective world Organization.
The improved bilateral relations between the United States and the Soviet Union, epitomized by the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - the INF Treaty - will undoubtedly have positive effects on the ongoing endeavours for substantial arms reductions. It remains a primary concern for the Norwegian Government to capitalize on what has been achieved and to work towards agreements on deep cuts in strategic nuclear weapons, a comprehensive test-ban treaty, a ban on chemical weapons and the elimination of asymmetries with a view to establishing a balance of forces on a lower level of conventional armaments. This is particularly important in Europe, where the concentration of weapons is the largest and the most threatening to peace and stability.
Disarmament and arms control is a matter of global concern. The United Nations has an important role to play in encouraging, supporting and supplementing disarmament negotiations conducted in other forums - multilateral, regional and bilateral.
An encouraging feature in today's improved international atmosphere is the willingness to address serious regional conflicts in a new and constructive manner. We welcome the fact that the various parties are increasingly making use of the good offices of the Secretary-General, thus allowing the world Organization to serve as a real catalyst for progress towards a more peaceful, just and safer world.
I should like to pay a tribute to the Secretary-General. Years of patience and hard work are now paying dividends. Stalemate and setbacks are giving way to meetings of minds and to progress. We have witnessed this new attitude in the Geneva Accords on Afghanistan, in the success in bringing about a cease-fire in the Iran-Iraq war and in the progress towards peaceful solutions in the Western Sahara, Kampuchea and Namibia.
In other areas of conflict, progress is desperately needed. We welcomed the Esquipulas Agreement of last year. Expectations were high that the five Central American Presidents would themselves, find solutions to the problems of that troubled region. The present stalemate is, however, severely prolonging the plight of the peoples of Central America. We urge the parties to return to negotiations and to continue the implementation of the peace plan.
In the Middle East the state of chronic unrest in the Israeli-occupied territories underscores the need for Israelis and Arabs to make genuine and determined efforts aimed at achieving a lasting and comprehensive peace. The Norwegian Government supports the convening of an international peace conference on the Middle East under the auspices of the United Nations. We believe that such a conference, with the participation of all parties directly concerned, represents the best way to achieve a negotiated settlement. Meanwhile, Israel has a special obligation under international law to protect the civilian population in the occupied territories and to secure their human rights.
In South Africa the apartheid system is still being upheld in defiance 06 basic principles of civilization. The apartheid system must - and will - come to an end. Apartheid, representing institutionalized racism, cannot be reformed: it must be abolished. International pressure on South Africa must be increased, Ten years have passed since the United Nations was able to agree on limited mandatory sanctions against the Government in Pretoria. Now we need to move towards the adoption of comprehensive and effective sanctions, and we need to move now.
We are encouraged by the Secretary-General's optimism concerning the improved prospects for the independence of Namibia. We welcome the news that an advance team can now be sent to Namibia to prepare for a United Nations military and civilian presence in the Territory as it assumes its rightful role and place amongst the sovereign and independent nations of the world. Norway will stand firmly by its commitment to participate in the United Nations Transition Assistance Group.
The system of apartheid, wars and natural catastrophes in southern Africa have produced millions of refugees and displaced persons. An international conference held in Oslo last month focused on the situation for those unfortunate and deprived people. The conference stressed in particular the need to cater for displaced per sons, who at present fall outside the responsibility of United Nations agencies. It also underlined the need for emergency programmes, contingency plans and early-warning systems. We must all support the programme of action adopted at that conference.
It is a paradox that at a time when the political climate in the United Nations has improved considerably the Organization should be threatened with financial bankruptcy. The financial crisis facing the United Nations is unacceptable from every point of view. It impedes planning it creates a bad climate for the implementation of reforms and it undermines the morale of the staff of the Organization. Unilateral withholding of contributions undermines multilateral co-operation. All Member States must respect the United Nations Charter and meet their financial obligations. We urge all countries to settle all their debts promptly.
We are living in an era of rapid change. In general terms the peoples of the industrialized countries have experienced a rapid improvement in their living conditions. For the developing countries this is not so. While the 1980s may be a decade marked by real progress in respect of international peace and security, the decade is one of lost opportunities for the third world. Very little has been done to prevent the gap between '¿he rich and the poor countries from widening. As we approach the turn of the millennium, we face the major challenge of overcoming the global development crisis. We must launch a victorious battle against the poverty that continues to tie hundreds of millions of people to an existence that cannot be reconciled with human dignity.
Stability, prosperity and social and economic justice are coming to different parts of the world at different speeds. Corrective action needs to be taken. The challenge that confronts us is ethical as well as political. We can safeguard the future only by working together; we cannot safeguard it at each other's expense. The future will depend on how successful we are in adopting common attitudes towards our common challenges.
Most of the developing countries are witnessing a reversal of the earlier were hopeful trends in growth performance. A sharp deterioration in the international economic environment has played a major role in triggering the acute crisis which now afflicts the third world. This was clearly established once again during the mid-term review of the United Nations Programme of Action for African Recovery and Development 1986-1990 conducted here in New York over the past two weeks.
The critical economic situation for the developing world is characterized by unsustainable, crushing burdens of external debt; a substantial decline in export earnings due to severely depressed commodity prices and to increasing protectionism a significant decline in flows of resource transfers, in particular with regard to private lending and investment; and the chronic instability of the international currency market; as well as abnormally high real interest rates.
Is it not politically, morally and economically perverse that there has been a net transfer of resources from poor countries to rich countries totalling over $100 billion in the past few years? Is it not appalling that while close to a billion people are living in poverty and squalor, the per capita income of some 50 developing countries declined last year?
These trends will have to be reversed, not only because the situation in itself is unacceptable, but also because it is in the self-interest of all developed countries - West and East. There is a need for a fresh start in international development co-operation. Development aid and lending must be increased. I emphasize this, and I see no reason to conceal the fact that while Norway in recent years has given around 1.1 per cent of its gross national product (GNP) in official development assistance (ODA) to developing countries, we are disappointed that at the same time the Organisation for Economic Co-operation and Development (OECD) average has declined to a meagre 0.34 per cent. Clearly, many countries can and must do better, much better. We call on those donor countries which have been lagging behind in their transfers to make renewed efforts commensurate with their abilities. 
There is a need for a double-track approach: the development and the debt crisis have to be urgently and effectively addressed. The two are interlinked and they are equally acute. Many countries are caught in the vicious circle of having to service, reschedule and refinance their external debt while necessary investments and reforms are being suffocated. Urgent action is now needed to alleviate the debt burden in ways that represent a fairer burden-sharing between debtors and lenders. Norway has taken concrete steps to alleviate debt, and strongly advocates further multilateral co-ordinated debt-relief measures.
It is obvious that the heavily indebted low-income countries will never be able to repay their debts. We must fully recognize this and deal with it accordingly. We cannot continue to maintain iron codes that carry with them the risk of political destabilization and increased suffering for the most vulnerable groups, codes that negatively affect women and children, block the development of human progress and human resources, curtail investment and innovation and make it virtually impossible for many debtor countries ever to assume their rightful place in the international economy.
The decisions taken at the Toronto economic summit brought some new hope that the major economic Powers are willing to act upon these issues. Although they have recently agreed on some further steps, in particular with regard to Africa, much remains to be done by the large industrial countries to alleviate the debt problem.
The recent proposals by the Managing Director of the International Monetary Fund (IMF) are steps towards a real solution of the debt crisis, which is indeed a common crisis - both for the North and for the South.
The industrialized countries of the North must now demonstrate that they see the poverty of the third world as their common challenge. We need a more equitable world order based on common responsibility, on mutual respect and solidarity, and on the fundamental principles of human rights. The protection of human rights is a matter of priority concern for the Norwegian Government. To work for human rights is to work for democracy, development, solidarity and progress. Unfortunately, systematic and persistent violations of human rights still occur in many countries. We must work tirelessly to counter these violations and to strengthen the instruments of implementation that we have created. This year we celebrate the fortieth anniversary of the Universal Declaration of Human Rights. It gives us an opportunity to reconfirm our obligations and to redouble our efforts to upgrade our civilization.
The world's population may double by the middle of the next century. It is clear that meeting the needs of present and future generations will require forceful, sustainable economic growth supported by a world-wide campaign to protect the environment and our natural resources. In the 1970s, environment and development were seen by many as plainly contradictory. At that time, environmental concerns were considered as something only the rich could afford. Today they are concerns no one can afford to ignore.
The time has come to start this process of change that is needed. We need a new sense of mission and we need a vision of a better future. We need a common framework and concepts that can unite us.
The threats to the ozone layer have opened even more eyes to the fact that no single country can protect its environment in isolation. Global problems require global solutions. The Montreal Protocol of last year needs to be followed by further agreements on measures to protect the atmosphere.
The problem of dealing with hazardous and nuclear wastes and recent cases of dumping in the third world clearly show that a strict international regime is required also to protect the developing countries from becoming a dumping ground for industrial excesses in the North.
In the ongoing negotiations led by the United Nations Environment Programme the developed countries must now sensitise themselves towards the just demands of the developing countries with a view to adopting a global consensus early next year.
At the Oslo Conference in July this year, the Heads of 22 United Nations agencies discussed the follow-up of the report of the World Commission on Environment and Development. They agreed with the Commission that to achieve sustainable development, environment and development policies must preserve peace, secure growth on a sustainable basis and alleviate poverty.
At last year's session of the General Assembly, the proposal was put forward to hold a global follow-up conference in 1992. Norway supports the proposal to hold such a conference, which should focus on the broad issues of sustainable development. One hundred years ago the Norwegian writer Henrik Ibsen said: "Nothing is more powerful than an idea whose time has come." Sustainable development is such an idea Together we must make it a reality.
Humankind is exposed to risks - political and economic risks - and we are becoming increasingly aware that we run the risk of an ecological disaster comparable in scale and impact to large-scale nuclear destruction. The next decade will be crucial. Vital and difficult decisions will have to be taken. We have the capacity to destroy life on this planet, but we also have the capacity to save and to enhance it. To achieve the necessary changes we need a stronger commitment to the international institutions we have created. We need a coalition of reason and a real co-ordination of policies. The Secretary-General of the United Nations must have our firm support. He must be accorded the authority and the resources necessary to promote the basic objectives for our own survivals peace, development and environment.
